DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.
2.	Claim 3 is canceled. 
3.	Claims 1-2 and 4-20 are currently pending and have been considered below.


EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher Wolfe on August 10, 2022.
The application has been amended as follows: 
 	Listing of Claims
1. (Currently Amended) A system for evaluating electronic component, the system comprising :
 	a server computing device comprising a processor unit and configured to execute an evaluation application, wherein the evaluation application is configured to perform operations comprising:
 	providing a user interface to a user application executing at a user computing device;
 	receiving an indication of a first signal chain, the first signal chain comprising a signal generator[[,]] and a first component simulator for modeling the electronic component, the indication of the first signal chain received from the user application and via the user interface;
 	accessing a configuration data set for the first signal chain, wherein the configuration data set comprises:
 	argument data describing a set of arguments for the signal generator[[,]] and the first component simulator,
 	binding data describing a relationship between a first argument of the set of arguments and a model input parameter of a first model for the electronic component, the binding data also describing a relationship between the first argument of the set of arguments and a model input parameter of a second model for the electronic component different than the first model; and
 	simulator data describing at least the first model for the electronic component;
 	executing an implementation of the signal generator to generate a stimulus signal:
 	selecting the first model for evaluation of the electronic component;
 	determining a value for the model input parameter of the first model using the argument data and the binding data at least in part by performing a transformation on the argument data, the transformation being based on the relationship between the first argument of the set of arguments and the model input parameter of the first model described by the binding data,
 	using the first component simulator to evaluate the electronic component at least in part by executing the first model for the electronic component to generate an electronic component output, the evaluating based at least in part on the stimulus signal and the value for the model input parameter of the first model;
 	executing at least one data analyzer to generate first signal chain result data using the electronic component output; and
 	providing the first signal chain result data to the user computing device via the user interface.

7. (Currently Amended) The system of claim 6, wherein initiating the first model comprises executing an executable model.

10. (Currently Amended) The system of claim 9, wherein the electronic component is a converter; and wherein the evaluation application is further configured to perform operations comprising:
 	receiving stimulus signal data describing a stimulus signal for the first model; and
 	determining the first frequency spur based at least in part on a fundamental frequency of the stimulus signal and a pre-conversion offset. 

11. (Currently Amended) The system of claim 9, wherein the electronic component is a converter, and wherein the evaluation application is further configured to perform operations comprising:
 	receiving stimulus signal data describing a stimulus signal for the first model;
 	determining the first frequency spur based at least in part on a fundamental frequency of the stimulus signal; and
 	determining a second frequency spur of the set of frequency spurs based at least in part on the fundamental frequency of the stimulus signal and a multiplier.

14. ( Currently Amended) The system of claim 6, wherein the evaluation application is further configured to perform operations comprising:
 	receiving a data stream describing a model output parameter of the first model,
 	determining that at least a threshold number of values of the model output parameter described by the data stream correspond to a full-scale value of the electronic component; and
 	writing clipping warning data to the evaluation output data. 

15. (Currently Amended) The system of claim 6, wherein electronic component is a converter, and wherein the first value for the first argument indicates a tuning word for a noise shaping feature of the converter; and
 	wherein the evaluation application is further configured to perform operations comprising:
 	determining an ideal band for the electronic component;
 	determining that the tuning word is outside of the ideal band: and
 	writing improper noise shaping data to the evaluation output data.

16. (Currently Amended) A method for evaluating electronic component, the method comprising:
 	providing, by a server computing device, a user interface to a user application executing at a user computing device;
 	receiving, by the server computing device, an indication of a first signal chain, the first signal chain comprising a signal generator[[,]] and a first component simulator for modeling the electronic component, the indication of the first signal chain received from the user application and via the user interface;
 	accessing, by the server computing device, a configuration data set for the first signal chain, wherein the configuration data set comprises:
 	argument data describing a set of arguments for the signal generator[[,]] and the first component simulator;
 	binding data describing a relationship between a first argument of the set of arguments and a model input parameter of a first model for the electronic component, the binding data also describing a relationship between the first argument of the set of arguments and a model input parameter of a second model for the electronic component different than the first model; and
 	simulator data describing at least the first model for the electronic component,
 	executing an implementation of the signal generator to generate a stimulus signal;
 	selecting the first model for evaluation of the electronic component;
 	determining a value for the model input parameter of the first model using the argument data and the binding data at least in part by performing a transformation on the argument data, the transformation being based on the relationship between the first argument of the set of arguments and the model input parameter of the first model described by the binding data,
 	using the first component simulator, by the server computing device, to evaluate the electronic component, at least in part by executing the first model for the electronic component to generate an electronic component output, the evaluating based at least in part on the stimulus signal and the value for the model input parameter of the first model;
 	executing at least one data analyzer to generate first signal chain result data using the electronic component output, and
 	providing the first signal chain result data to the user computing device via the user interface.

19. (Currently Amended) A non-transitory machine-readable medium comprising instructions thereon that, when executed by a computing device, cause the computing device to perform operations comprising:
 	providing a user interface to a user application executing at a user computing device;
 	receiving an indication of a first signal chain, the first signal chain comprising a signal generator[[,]] and a first component simulator for modeling an electronic component, the indication of the first signal chain received from the user application and via the user interface;
 	accessing a configuration data set for the first signal chain, wherein the configuration data set comprises:
 	argument data describing a set of arguments for the signal generator[[,]] and the first component simulator,
 	binding data describing a relationship between a first argument of the set of arguments and a model input parameter of a first model for the electronic component, the binding data also describing a relationship between the first argument of the set of arguments and a model input parameter of a second model for the electronic component different than the first model; and
 	simulator data describing at least the first model for the electronic component;
 	executing an implementation of the signal generator to generate a stimulus signal:
 	selecting the first model for evaluation of the electronic component;
 	determining a value for the model input parameter of the first model using the argument data and the binding data at least in part by performing a transformation on the argument data, the transformation being based on the relationship between the first argument of the set of arguments and the model input parameter of the first model described by the binding data,
 	using the first component simulator to evaluate the electronic component at least in part by executing the first model for the electronic component to generate an electronic component output, the evaluating based at least in part on the stimulus signal and the value for the model input parameter of the first model;
 	executing at least one data analyzer to generate first signal chain result data using the electronic component output; and
 	providing the first signal chain result data to the user computing device via the user interface.


Allowable Subject Matter
5.	Claims 1-2 and 4-20 are allowed.
6.	Claims 1-2 and 4-20 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance: 
 	Claim 1 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious a system for evaluating electronic component, the system comprising: binding data describing a relationship between a first argument of the set of arguments and a model input parameter of a first model for the electronic component, the binding data also describing a relationship between the first argument of the set of arguments and a model input parameter of a second model for the electronic component different than the first model; and determining a value for the model input parameter of the first model using the argument data and the binding data at least in part by performing a transformation on the argument data, the transformation being based on the relationship between the first argument of the set of arguments and the model input parameter of the first model described by the binding data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 16 and 19, the claims are directed to a method and non-transitory machine-readable medium claims respectively and include similar allowable subject matter as claim 1 as discussed above.
 	Regarding claims 2, 4-15, and 17-18, the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the invention as claimed in claims 1, 16, and 19, as discussed above.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/
Primary Examiner, Art Unit 2864